Citation Nr: 0402611	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of left 
rib trauma.

2.  Entitlement to service connection for residuals of right 
knee injury.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of right 
mandibular nerve damage, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
October 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Briefly, the veteran contends that he currently experiences 
residuals of left rib and right knee injuries sustained in 
service, and that he has sleep apnea which began during his 
period of service.  He also contends that the evaluations 
assigned his cervical spine, low back, and right mandibular 
nerve disorders do not accurately reflect the severity of 
those disabilities.

Service medical records for the veteran document treatment 
for right knee contusions in May 1987 and June 1987, as well 
as treatment for a blunt trauma injury to the left side of 
his chest in April 1988; treatment notes for April to June 
1988 indicate that the blunt trauma resulted in rib fractures 
on the left side.  The service medical records are negative 
for any complaints, finding or diagnosis of sleep apnea.

There is no post-service medical evidence on file showing 
that a left rib or right knee disorder has been diagnosed.  
At his June 2003 hearing before the undersigned, the veteran 
testified that he continued to experience left rib and right 
knee problems in service and up to the present time.  Under 
the circumstances, and particularly given the service medical 
records showing treatment for rib and right knee problems, 
the Board is of the opinion that VA examination of the 
veteran would be helpful in the adjudication of his claims.

The Board additionally notes that in a May 2001 statement, 
the veteran indicated that he had been treated for right knee 
problems at the Kaiser Clinic in 1993.  There is no 
indication that the RO has sought to obtain any records from 
the referenced facility.

With respect to the veteran's claim for sleep apnea, there is 
no post-service medical evidence of a diagnosis of sleep 
apnea until 1999.  At his June 2003 hearing before the 
undersigned, the veteran testified that he began experiencing 
symptoms including unusual sleepiness that continued until he 
was formally diagnosed with sleep apnea.  Given the veteran's 
testimony as to his symptoms in service and thereafter 
leading to the diagnosis of sleep apnea, the Board is of the 
opinion that VA examination of the veteran in connection with 
his claim is warranted.

Turning to the claims for increased ratings for cervical and 
lumbar spine disorders, the Board initially notes that, 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  In addition, effective 
September 26, 2003, the schedular criteria for rating 
disorders of the spine (other than intervertebral disc 
syndrome) were amended.  See 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  The record reflects that the veteran has not been 
advised of the amended criteria for evaluating spinal 
disorders.

The record reflects that the veteran was afforded a VA fee 
basis examination in April 2001, at which time he complained 
of neck pain, weakness, fatigue and stiffness, as well as low 
back stiffness, pain, fatigue, and lack of endurance.  
Physical examination of the cervical spine disclosed the 
presence of some limitation of motion, without any radicular 
or neurologic abnormalities, or any spasm or upper extremity 
sensory loss.  Physical examination of the lower back also 
showed some limitation of motion, without any weakness, spasm 
or lower extremity sensory loss.  Deep tendon reflexes in the 
upper and lower extremities were normal.

At his June 2003 hearing before the undersigned, the veteran 
testified that his cervical spine and low back disorders were 
productive of substantial neurologic impairment, and argued 
that either the symptoms associated with his neck and low 
back disorders had increased in severity since the April 2001 
examination, or the April 2001 examiner did not adequately 
address any neurologic impairment.  Given the veteran's 
suggestion that his neck and lower back symptoms have 
increased in severity since the last examination more than 
two years ago, the Board is of the opinion that further VA 
examination of the veteran's disabilities is warranted.
 
The Board lastly notes that at the April 2001 VA fee basis 
examination, the veteran complained of right-sided cheek and 
mouth paresthesias and pain, as well as constant numbness or 
tingling.  Physical examination disclosed the presence of 
decreased motor and sensory function in the right mandibular 
nerve, and the examiner concluded that there was motor and 
sensory impairment in the right cheek and mouth, with 
evidence of neuralgia.  Unfortunately, the examiner did not 
provide sufficient findings to indicate whether the veteran's 
nerve impairment is more consistent with moderate or severe 
incomplete paralysis, or with complete paralysis, of the 
nerve.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include the Kaiser 
Clinic, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from the Kaiser Clinic, 
which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter the RO should arrange 
for VA orthopedic and neurologic 
examinations of the veteran by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment from the 
veteran's service-connected cervical 
spine and low back disabilities; the 
nature and extent of impairment from 
the veteran's service-connected 
right mandibular nerve damage; the 
nature, extent and etiology of the 
veteran's right knee disability; and 
the nature, extent and etiology of 
any left rib disorder.  All 
indicated studies, including X-rays, 
electromyograph, and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.

The neurological examiner should 
specifically indicate, with respect 
to the veteran's cervical spine and 
low back disabilities, whether 
intervertebral disc syndrome (IDS) 
is present, and if so, whether the 
veteran has experienced 
incapacitating episodes (i.e. 
periods of acute signs and symptoms 
due to IDS that require bed rest 
prescribed by a physician and 
treatment by a physician) of IDS 
over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  
The neurological examiner should 
also identify the signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  The 
examiner should also set forth 
findings relative to neurologic 
impairment evident from the 
veteran's IDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete). 

The neurological examiner should 
also provide an opinion as to the 
extent of paralysis of the veteran's 
right mandibular nerve (i.e., 
whether moderate or severe 
incomplete paralysis or complete 
paralysis of this nerve is present).  
See 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.

The orthopedic examiner should be 
requested to provide an opinion, 
with respect to any right knee 
disorder identified, as to whether 
it is at least as likely as not that 
the right knee disorder is 
etiologically related to the 
veteran's period of service.  With 
respect to any left rib disability 
identified, the orthopedic examiner 
should also be requested to provide 
an opinion as to whether it is at 
least as likely as not that the left 
rib disorder is etiologically 
related to the veteran's period of 
service.

The rationale for all opinions 
expressed should be explained.  The  
claims file must be made available 
to and reviewed by the examiners.  
The examination reports are to 
reflect that such a review of the 
claims file was made.  

5.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's sleep 
apnea.  All indicated studies should 
be performed, and all findings 
should be reported in detail.  The 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's sleep apnea is 
etiologically related to the 
veteran's period of service.  The 
rationale for all opinions expressed 
should be explained.  The  claims 
file must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issues on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the spine.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


